 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT (“Agreement”) is made and entered into as of
this 25th day of May, 2012 (the “Effective Date”), by and among MONTEREY
VILLAGE, an Oregon limited partnership (“Seller”), and CORNERSTONE HEALTHCARE
REAL ESTATE FUND, INC., a Maryland corporation, or its permitted assignee
(“Buyer”).

 

1.          Purchase and Sale. On the terms and conditions set forth herein,
Seller shall sell, assign, transfer, convey and deliver to Buyer and Buyer shall
purchase from Seller its interest in the following, which are hereinafter
referred to collectively as the “Property”:

 

(a)          One (1) memory care facility as described in Schedule 1(a) attached
hereto (“Facility”), owned by Seller, and all right, title and interest of
Seller in and to the items described in (a) through (f) herein;

 

(b)          All of the real estate on which the Facility is situated, together
with all tenements, easements, appurtenances, privileges, rights of way, and
other rights incident thereto, all building and improvements and any parking lot
located thereon situated in the State of Oregon (the “State”), which is
described in Exhibit A attached hereto and made a part hereof by this reference
(collectively, the “Real Property”);

 

(c)          All of the tangible personal property, inventory, equipment,
machinery, supplies including drugs and other supplies, spare parts, furniture,
furnishings, warranty claims, contracts, including but not limited to supply
contracts, contracts rights, and intellectual property (except for trademarks
and service marks of Seller or a related entity using the names “Farmington
Square Medford” and “Memory Care Facility”), including but not limited to
patents, trade secrets, and all rights and title to the names under which the
Facility operate, mailing lists, customer lists, vendor lists, resident files,
books and records owned by the Seller, who may retain copies of same, and shall
have reasonable access to such books and records after the Closing as required
for paying taxes and responding to legal inquiry, as such personal property is
described in Schedule 1(c) attached hereto (collectively, the “Personal
Property”);

 

(d)          All transferable licenses, permits, certifications, assignable
guaranties and warranties in favor of Seller, approvals or authorizations and
all assignable intangible property not enumerated herein which is used by the
Seller in connection with the Facility, and all other assets whether tangible or
intangible;

 

(e)          All trade names or other names commonly used to identify the
Facility and all goodwill associated therewith, excluding any name containing
“Farmington Square Medford,” “Memory Care Facility,” or “Monterey Village” which
shall remain the sole property of Seller. The intent of the parties is to
transfer to Buyer only such names and goodwill associated with the Facility
itself and not with Seller or any affiliate of Seller, so as to avoid any
interference with the unrelated business activities of Seller; and

 

(f)          All telephone numbers used in connection with the operation of the
Facility, and to the extent not described above, all goodwill of Seller
associated with the Facility (the items described in clauses (e) and (f) above
are collectively referred to as “Intangibles”).

 

 

 

 

2.          Excluded Assets. The following assets are excluded from the Property
sold by Seller to Buyer hereunder (the “Excluded Assets”): Seller’s cash,
investment securities, bank account(s) and accounts receivable, and deposits
attributable and relating to the operation of Seller’s Facility (but not
resident trust accounts and prepaid rent under resident agreements); equipment
currently leased by Seller or Operator and listed on Schedule 2 attached hereto
(even if used in the operation of the Facility); Seller’s corporate minute books
and corporate tax returns, partnership records, and other corporate and
partnership records; and Seller’s real property not identified in Schedule 1(a);
Seller’s management agreement with Radiant Senior Living, Inc. (the “Operator”);
and all licenses used by Seller to operate the Facility and to receive payments
from Payors (defined in Section 8(k) below).

 

3.          Purchase Price; Deposits. The following shall apply with respect to
the Purchase Price of the Property:

 

(a)          The purchase price (the “Purchase Price”) payable by Buyer to
Seller for the Property is Eight Million Five Hundred Thousands Dollars
($8,500,000) in cash, which shall be allocated for tax purposes among the assets
that comprise the Property as set forth on Schedule 3 to this Agreement.

 

(b)          Buyer has deposited the sum of Twenty Five Thousand Dollars
($25,000) as an earnest money deposit (“Initial Deposit”) with Lawyers Title
Company, 4100 Newport Place Drive, Suite 120, Newport Beach, California 92660,
Attention: Debi Calmelat (“Title Company” or “Escrow Agent”) and Escrow Agent
has deposited it into an interest-bearing account with the interest for the
benefit of Buyer. Within two (2) business days after this Agreement is fully
executed by the parties, Buyer shall deposit an additional sum of Twenty Five
Thousand Dollars ($25,000) as a second deposit (“Second Deposit”) with Escrow
Agent and Escrow Agent will deposit it into an interest-bearing account along
with the Initial Deposit with the interest for the benefit of Buyer. In
addition, if Buyer has not terminated this Agreement on or before the expiration
of the Due Diligence Period (defined below), then (i) Buyer shall deposit with
Escrow Agent an additional Fifty Thousand Dollars ($50,000) (“Additional
Deposit”) within three (3) business days following the expiration of the Due
Diligence Period, and (ii) the Initial Deposit, the Second Deposit and the
Additional Deposit shall be nonrefundable except as otherwise provided in
Section 13(b)(i). The Initial Deposit, the Second Deposit, the Additional
Deposit and (if applicable) the Extension Deposit (or applicable portion
thereof), as defined below, are collectively referred to as the “Deposit”.
Interest earned on the Deposit shall be paid to the party entitled to such
amount as provided in this Agreement.

 

(c)          At Closing, the Deposit shall be credited against the Purchase
Price and Buyer shall deposit the balance of the Purchase Price in Cash to the
Escrow Agent.

 

(d)          Buyer shall not assume or pay, and Seller shall continue to be
responsible for, any and all debts, obligations and liabilities of any kind or
nature, fixed or contingent, known or unknown, of Seller not expressly assumed
by Buyer in this Agreement. Specifically, without limiting the foregoing, Buyer
shall not assume any obligation, liability, cost, expense, claim, action, suit
or proceeding pending as of the Closing, nor shall Buyer assume or be
responsible for any subsequent claim, action, suit or proceeding arising out of
or relating to any such other event occurring, with respect to the manner in
which Seller conducted its business at the Facility, on or prior to the date of
the Closing Date. In addition, Buyer shall not assume successor liability
obligations to Medicare, Medicaid, HMO or any other third party payer programs
or be responsible for recoupments, fines, or penalties required to be paid to
such parties as a result of the operation of the Facility prior to the Closing
Date by Seller or the Operator.

 

2

 

 

4.          Closing. The closing of the purchase and sale transactions pursuant
to this Agreement (“Closing”) shall occur on or before the later of (a) July 31,
2012, or (b) thirty (30) days following the expiration of the Due Diligence
Period (“Closing Date”); provided, Buyer may unilaterally extend the Closing
Date for thirty (30) days by making a non-refundable payment (subject to the
provisions of Section 13(b)(ii) herein) to Escrow Agent, of One Hundred Thousand
Dollars ($100,000) (“Extension Deposit”). The Extension Deposit shall be
applicable to the Purchase Price or, if this transaction does not close on or
before the Closing Date, as extended, then the Extension Deposit shall be
applied as dictated by the terms of this Agreement regarding the Deposit. The
Closing shall take place through Seller’s delivery of a warranty deed and
Buyer’s delivery of cash or immediately available funds through an escrow
agreement (the “Escrow”) to be established with the Escrow Agent pursuant to
form escrow instructions which shall be modified to be consistent with the terms
and provisions of this Agreement, and which shall be mutually agreed upon by the
parties hereto.

 

5.          Conveyance. Title to the Facility shall be conveyed to Buyer by a
warranty deed and bill of sale in form agreed to by the parties prior to the end
of the Due Diligence Period, as defined herein. Fee simple indefeasible title to
the Real Property, and marketable title to the Personal Property, shall be
conveyed from Seller to Buyer or Buyer’s permitted assignee in “AS-IS, WHERE-IS”
condition, free and clear of all liens, charges, easements and encumbrances of
any kind, other than:

 

(a)          Liens for real estate taxes or assessments not yet due and payable;

 

(b)          The standard printed exceptions included in the Title Commitment,
as defined in Section 14(a) herein; unless objected to in writing by Buyer
during the Due Diligence Period;

 

(c)          Such exceptions that appear in the PTR (as defined in Section
14(a)) and that are either waived or approved by Buyer pursuant to Section 14(b)
herein;

 

(d)          Liens or encumbrances caused by the actions of Buyer but not those
caused by the actions of Seller; and

 

(e)          Those matters identified as permitted exceptions on the attached
Exhibit B.

 

The items described in this Section 5 are sometimes collectively referred to as
the “Permitted Exceptions.”

 

3

 

 

6.          Buyer’s Due Diligence.

 

(a)          Subject to extension as provided below in this Section 6, Buyer
shall have ninety (90) days from the Effective Date to complete Buyers Due
Diligence (the “Due Diligence Period”), and, subject to the requirements of
Section 6(c), Seller shall permit the officers, employees, directors, agents,
consultants, attorneys, accountants, lenders, appraisers, architects, investors
and engineers designated by Buyer and representatives of Buyer (collectively,
the “Buyer’s Consultants”) access to, and entry upon the Real Property and the
Facility to perform its normal and customary due diligence, including, without
limitation, the following (collectively, the “Due Diligence Items”):

 

(i)          Review of vendor contracts (“Contracts”) and leases (“Leases”) to
which the Facility (or the Seller, on behalf of the Facility) are a party, as
set forth on Schedule 8(f) attached hereto;

 

(ii)         Conduct environmental investigations (including a Phase 1
Environmental Audit);

 

(iii)        Inspection of the physical structure of the Facility;

 

(iv)        Review of current Title Commitment, as defined in Section 14 herein,
and underlying documents referenced therein;

 

(v)         Review of Surveys, as defined in Section 14 herein, for the
Facility;

 

(vi)        Inspection of the books and records of the Facility and that portion
of the Seller’s books and records which pertain to the Facility;

 

(vii)       Review of the items described in Schedule 6(a)(vii) attached hereto,
which are in Seller’s possession or control, to be provided by Seller within ten
(10) business days following the Effective Date;

 

(viii)      Conduct such other inspections or investigations as Buyer may
reasonably require relating to the ownership, operation or maintenance of the
Facility;

 

(ix)         Review of resident files, agreements, and any other documentation
regarding the residents of the Facility, which review shall in all events be
subject to all applicable laws, rules and regulations concerning the review of
medical records and other types of patient records; and

 

(x)          Review of files maintained by the State relating to the Facility;
and

 

(xi)         Review of all drawings, plans and specifications and all
engineering reports for the Facility in the possession of, or readily available
to, Seller; and

 

(xii)        Review of all environmental reports, property condition reports,
appraisals, title reports and ALTA Surveys (or surveys) that Seller currently
has in its possession.

 

(xiii)       Review copies of currently effective written employment manuals or
written employment policies and/or procedures have been provided to or for
employees.

 

4

 

 

Notwithstanding the foregoing provisions of this Subsection, in the event Seller
fails to deliver all Due Diligence Items listed in Schedule 6(a)(vii) that are
in Seller’s possession or control on or before the time set forth in Subsection
(a)(vii) above, then Buyer give Seller written notice of such failure and the
Due Diligence Period shall be deemed extended on a day-to-day basis until Seller
completes such delivery of the Due Diligence Items to Buyer; provided, however,
that in no event shall the Due Diligence Period be extended beyond the one
hundred twentieth (120th) day after the Effective Date).

 

(b)          Buyer agrees and acknowledges that: (i) Buyer will not disclose the
Due Diligence Items or any other materials received from Seller pursuant to this
Agreement (the “Property Information”) or any of the provisions, terms or
conditions thereof, or any information disclosed therein or thereby, to any
party outside of Buyer’s organization, other than Buyer’s Consultants; (ii) the
Property Information is delivered to Buyer solely as an accommodation to Buyer;
(iii) Seller has not undertaken any independent investigation as to the truth,
accuracy or completeness of any matters set out in or disclosed by the Property
Information; and (iv) except as expressly contained in this Agreement, Seller
has not made and does not make any warranties or representations of any kind or
nature regarding the truth, accuracy or completeness of the information set out
in or disclosed by the Property Information. The Property Information is
“Confidential Information” as the term is defined in the Confidentiality
Agreement referenced in Section 25 of this Agreement and shall be protected and,
if the transaction contemplated by this Agreement does not close for any reason,
all documents containing Property Information shall be returned to Seller or
destroyed in accordance with its terms.

 

(c)          All due diligence activities of Buyer at the Facility shall be
scheduled with Seller upon two (2) business days prior notice. Reviews,
inspections and investigations at the Facility shall be conducted by Buyer in
such manner so as not to disrupt the operation of the Facility.

 

(d)          Buyer may, at its sole cost, obtain third party engineering and
physical condition reports and Phase I Environmental Audits covering the
Facility, certified to Buyer, prepared by an engineering and/or environmental
consultants acceptable to Buyer; provided, no inspection by Buyer’s Consultants
shall involve the taking of samples or other physically invasive procedures
(such as a Phase II environmental audit) without the prior written consent of
Seller, which consent shall not be unreasonably withheld or delayed.
Notwithstanding anything to the contrary contained in this Agreement, Buyer
shall indemnify, defend (with counsel acceptable to Seller) and hold Seller and
its employees and agents, and each of them, harmless from and against any and
all losses, claims, damages and liabilities, without limitation, attorneys’ fees
incurred in connection therewith) arising out of or resulting from Buyer’ or
Buyer’s Consultant’s exercise of its right of inspection as provided for in this
Section 6; provided, however, such indemnification shall not extend to matters
merely discovered by Buyer and/ or the acts or omissions of Seller or any third
party. The indemnification obligation of Buyer under this Section 6 shall
survive the termination of this Agreement for a period of two (2) years.
Following any audit or inspection as provided for herein, Buyer shall
immediately and without demand return the Real Property and Facility to the
condition in which they existed immediately prior to such audit or inspection so
as not to interfere with the operation of the Facility.

 

5

 

 

(e)          If the results of the foregoing inspections and audits are not
acceptable to Buyer in its sole and absolute discretion, Buyer may, upon notice
to Seller given on or before 5:00 p.m. (Pacific Time) on the last day of the Due
Diligence Period, terminate this Agreement, and in such event, neither party
shall have any further rights and obligations under this Agreement, except for
obligations which expressly survive the termination of this Agreement. Failure
of Buyer to deliver written notice of approval prior to 5:00 p.m. (Pacific Time)
on the last day of the Due Diligence Period shall be deemed to constitute
Buyer’s disapproval of the matters described in this Section 6(a). If this
Agreement shall be terminated prior to Closing for any reason, upon Seller’s
request, Buyer shall promptly return or destroy all copies of the Due Diligence
Items, all electronic copies of all Due Diligence Items and all summaries and
notes prepared by referencing any Due Diligence Items.

 

7.          Prorations; Closing Costs; Possession.

 

(a)          There will be no prorations at the Closing since RSL Medford, LLC,
an Oregon limited liability company (“RSL Medford”), an affiliate of Seller,
shall remain responsible for all taxes, costs and expenses relating to the
Facility following the Closing pursuant to that certain lease agreement between
Buyer, as landlord, and RSL Medford, as tenant, in the form attached hereto as
Exhibit D (the “Post-Closing Lease”). Seller and RSL Medford will be allowed to
enter into a separate agreement relating to proration of taxes, costs and
expenses relating to the Facility since RSL Medford will be responsible for all
such costs after the Closing in accordance with the Post-Closing Lease.

 

(b)          Seller shall pay any state, county and local transfer taxes arising
out of the transfer of the Real Property.

 

(c)          Seller shall pay the cost of the standard owner’s title insurance
policy, as described in this Agreement (excluding any survey exception or
deletion of standard exceptions to coverage). Buyer shall pay the cost of any
lender’s policy for Buyer’s lender, extended coverage on said owner’s policy,
any title endorsements requested by Buyer and its lender, and the cost of
updating or obtaining new Surveys. Seller and Buyer shall each pay 50% of all
fees of Escrow Agent. All other costs associated with title and survey matters
shall be paid in accordance with Jackson County, Oregon custom and practice.

 

(d)          Buyer and Seller shall each pay their own attorney’s fees. Buyer
shall pay for all costs of review of the Due Diligence Items and all of its due
diligence inspection costs including, without limitation, the cost of any
environmental reports.

 

(e)          On the Closing Date, RSL Medford shall obtain possession of the
Facility pursuant to the Post-Closing Lease.

 

(f)          Buyer shall bear all costs of financing its acquisition of the Real
Property, including, without limitation, all repairs to the Facility or reserves
for repairs to the Facility required by Buyer’s lender or the United States
Department of Housing and Urban Development (“HUD”); provided, however, that if
capital expenditure to repair the Real Property are required by Buyer’s lender
or HUD as a condition of Buyer’s acquisition financing, then Seller shall
reimburse Buyer the cost of such capital expenditure to a maximum amount of
$40,000.

 

6

 

 

8.          Representations and Warranties of Seller. Seller hereby represents
and warrants to Buyer that:

 

(a)          Legality.

 

(i)          Organization, Corporate Powers, Etc. Seller is duly organized,
validly existing and in good standing under the laws of the State of Oregon.
Seller has full power, authority and legal right (A) to execute and deliver, and
perform and observe the provisions of this Agreement and each Transaction
Document, as defined herein, to which it is a party, (B) to transfer good,
indefeasible title to the Property to Buyer free and clear of all liens, claims
and encumbrances except for Permitted Exceptions (as defined in Section 5
hereof), and (C) to carry out the transactions contemplated hereby and by such
other instruments to be carried out by such party.

 

(ii)         Due Authorization, Etc. This Agreement and the Closing Documents
(collectively the “Transaction Documents”) have been, and each instrument
provided for herein or therein to which Seller is a party will be, when executed
and delivered as contemplated hereby authorized, executed and delivered by
Seller and the Transaction Documents constitute, and each such instrument will
constitute, when executed and delivered as contemplated hereby, legal, valid and
binding obligations of Seller and enforceable in accordance with their terms.

 

(iii)        Governmental Approvals. To the best of Seller’s knowledge, no
consent, approval or other authorization (other than corporate or other
organizational consents which have been obtained), or registration, declaration
or filing with, any court or governmental agency or commission is required for
the due execution and delivery of any of the Transaction Documents to which
Seller is a party or for the validity or enforceability thereof against such
party other than the recording or filing for recordation of the Oregon form of
full warranty deed (the “Deed”) which recordings shall be accomplished at
Closing.

 

(iv)        Other Rights. No right of first refusal, option or preferential
purchase or other similar rights are held by any person with respect to any
portion of the Property.

 

(v)         No Litigation. Except as set forth on Schedule 8(a)(v) attached
hereto, neither Seller nor its registered agent for service of process has been
served with summons with respect to any actions or proceedings pending or, to
Seller’s actual knowledge, no such actions or proceedings are threatened,
against Seller before or by any court, arbitrator, administrative agency or
other governmental authority, which (A) individually or in the aggregate, are
expected, in the reasonable judgment of Seller, to materially and adversely
affect Seller’s ability to carry out any of the transactions contemplated by any
of the Transaction Documents or (B) otherwise involve any portion of the
Property including, without limitation, the Facility.

 

7

 

 

(vi)        No Conflicts. Neither the execution and delivery of the Transaction
Documents to which Seller is a party, compliance with the provisions thereof,
nor the carrying out of the transactions contemplated thereby to be carried out
by such party will result in (A) a breach or violation of (1) any material law
or governmental rule or regulation applicable to Seller now in effect, (2) any
provision of any of Seller’s organizational documents, (3) any material
judgment, settlement agreement, order or decree of any court, arbitrator,
administrative agency or other governmental authority binding upon Seller, or
(4) any material agreement or instrument to which Seller is a party or by which
Seller or its respective properties are bound; (B) the acceleration of any
obligations of Seller; or (C) the creation of any lien, claim or encumbrance
upon any properties or assets of Seller.

 

(b)          Property.

 

As of the Effective Date and the Closing Date, except as set forth on Schedule
8(b):

 

(i)          Seller has no actual knowledge of, and has not received any notice
of, outstanding deficiencies or work orders of any authority having jurisdiction
over any portion of the Property;

 

(ii)         Seller has no actual knowledge of, and has not received any notice
of, any claim, requirement or demand of any licensing or certifying agency
supervising or having authority over the Facility to rework or redesign it in
any material respect or to provide additional furniture, fixtures, equipment or
inventory so as to conform to or comply with any law which has not been fully
satisfied;

 

(iii)        Seller has not received any notice from any governmental authority
of any material violation of any law applicable to any portion of the Real
Property or to the Facility;

 

(c)          Condemnation. There is no pending or, to the actual knowledge of
Seller, threatened condemnation or similar proceeding or assessment affecting
the Real Property, nor, to the actual knowledge of Seller, is any such
proceeding or assessment contemplated by any governmental authority.

 

(d)          Hazardous Substances. Other than the generation, handling and
disposal of medical or biohazardous waste in the ordinary course of the
operation of the Facility and in accordance with all Laws, and except as
disclosed on Schedule 8(d), to Seller’s actual knowledge, there has been no
production, storage, manufacture, voluntary or involuntary transmission, use,
generation, treatment, handling, transport, release, dumping, discharge,
spillage, leakage or disposal at, on, in, under or about the Real Property of
any Hazardous Substances by Seller, or any affiliate or agent thereof, except in
strict compliance with all applicable Laws. To Seller’s actual knowledge there
are no Hazardous Substances at, on, in, under or about the Real Property in
violation of any Law, and to Seller’s actual knowledge, there is no proceeding
or inquiry by any federal, state or local governmental agency with respect
thereto. For purposes of this Agreement, “Hazardous Substances” shall mean any
hazardous or toxic substances, materials or wastes, including, without
limitation, those substances, materials and wastes listed in the United States
Department of Transportation Table (49 CFR 172.1 01) or by the Environmental
Protection Agency as hazardous substances (40 CFR Part 302 and amendments
thereto) or such substances, materials and wastes which are or become regulated
under any applicable local, state or federal law (collectively, “Laws”),
including, without limitation, any material, waste or substance which is (i) a
hazardous waste as defined in the Resource Conservation and Recovery Act of
1976, as amended (42 U.S.C. § 6901 et seq.); (ii) a pollutant or contaminant or
hazardous substance as defined in the Comprehensive Environmental Response.
Compensation and Liability Act of 1980, as amended (42 U.S.C. § 9601 et seq.);
(iii) a hazardous substance pursuant to § 311 of the Clean Water Act (33 U.S.C.
§ 1251, et seq., 33 U.S.C. § 1321) or otherwise listed pursuant to § 307 of the
Clean Water Act (33 U.S.C. § 1317); (iv) a hazardous waste pursuant to § 1004 of
the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.); (v)
polychlorinated biphenyls (PCBs) as defined in the Federal Toxic Substance
Control Act, as amended (15 U.S.C. § 2501 et seq.); (vi) hydrocarbons, petroleum
and petroleum products; (vii) asbestos; (viii) formaldehyde or medical or
biohazardous waste; (ix) radioactive substances; (x) flammables and explosives;
(xi) any state statutory counterparts to those federal statutes listed herein;
or (vii) any other substance, waste or material which, to Seller’s actual
knowledge, could presently or at any time in the future require remediation at
the behest of any governmental agency. Any reference in this definition to Laws
shall include all rules and regulations which have been promulgated with respect
to such Laws.

 

8

 

 

(e)          Brokers. Each party represents and warrants to the other party that
it has not dealt with any other broker, salesman, finder or consultant with
respect to this Agreement or the transactions contemplated hereby. Each party
agrees to indemnify, protect, defend, protect and hold the other party harmless
from and against all claims, losses, damages, liabilities, costs, expenses
(including reasonable attorneys’ fees and disbursements) and charges resulting
from such indemnifying party’s breach of the foregoing representation. The
provisions of this Section 8(e) shall survive the Closing or earlier termination
of this Agreement for a period of twelve (12) months.

 

(f)          Leases and Contracts. Schedule 8(f) is a list of all Leases and
Contracts relating to the Facility to which Seller is a party or by which Seller
may be bound. Seller has made or will promptly make available to Buyer true,
complete and accurate copies of all Leases and Contracts including, without
limitation, any modifications thereto. All of the Leases and Contracts are in
full force and effect without claim of material default there under, and, except
as may be set forth on Schedule 8(f).

 

(g)          Financial Statements. Schedule 8(g) contains (i) the balance sheets
for the Facility for the last three (3) fiscal years ending prior to the date of
this Agreement (audited if available and unaudited to the extent audited
statements are not available) and the unaudited balance sheets for each of the
past three (3) fiscal quarters completed prior to the date of this Agreement and
(ii) the related consolidated statements of income, results of operations,
changes in members’ equity and changes in financial position with respect to
each such period as compared with the immediately prior period (collectively,
the “Financial Statements”). To Seller’s actual knowledge, the Financial
Statements taken as a whole (A) fairly present the financial condition and
results of operation of the Facility for the periods indicated, (B) are true,
accurate, correct and complete in all material respects, and (C) except as
stated in Schedule 8(g) (or in the notes to the Financial Statements) have been
prepared in accordance with the Seller’s modified tax basis reporting, as
consistently applied. Except as disclosed in Schedule 8(g), or otherwise
disclosed in writing to Buyer, to Seller’s actual knowledge neither Seller, as
to the Facility, nor the Facility is obligated for or subject to any material
liabilities, contingent or absolute, and whether or not such liabilities would
be disclosed in accordance with tax basis reporting, and Schedule 8(g) sets
forth all notes payable, other long term indebtedness and, to Seller’s actual
knowledge, all other liabilities to which the Facility and the Real Property are
or at Closing (and following Closing) will be subject, other than new
indebtedness obtained by Buyer in connection with its purchase of the Property.
Seller has received no notice of default under any such instrument.

 

9

 

 

(h)          Interests in Competitors, Suppliers and Customers. Other than the
Operator entities and the owners and operators of the Barnett Woods facility in
Medford, Oregon and the Pioneer Village facility in Jacksonville, Oregon, and
except as set forth on Schedule 8(h), or in Schedule 1(a) as constituting a part
of the Facility, neither Seller nor any of its general partners has any interest
in any property used in the operation of, or holds an interest in, any
competitor, supplier or customer of Seller or the Facility.

 

(i)          No Foreign Persons. Neither Seller nor its general partners or
limited partners are foreign persons within the meaning of Sections 897 or 1445
of the Code, nor is Seller a U.S. Real Property Holding Company within the
meaning of Section 897 of the Code.

 

(j)          Licensure. As of the date hereof, except as set forth on Schedule
8(j) attached hereto, there is no action pending or, to the actual knowledge of
Seller, recommended by the appropriate state or federal agency to revoke,
withdraw or suspend any license to operate the Facility, or certification of the
Facility, or any material action of any other type with regard to licensure or
certification. The Facility is operating and functioning as a memory care
facility without any waivers from a governmental agency affecting the Facility
except as set forth in Schedule 8(j), and is fully licensed for a memory care
facility, as applicable, by the State for the number of beds and licensure
category set forth in Schedule 1(a) hereto. Schedule 8(j) attached hereto
contains a complete and accurate list of all life safety code waivers or other
waivers affecting the Facility.

 

(k)          Regulatory Compliance.

 

(i)          Seller or the Operator has duly and timely filed all reports and
other items required to be filed (collectively, the “Reports”) with respect to
the Facility in connection with any cost based or other form of reimbursement
program or any other third party payor (including without limitation, Medicare,
Medicaid, medically indigent assistance, Blue Cross, Blue Shield, any health
maintenance, preferred provider, independent practice or other healthcare
related organizations, peer review organizations, or other healthcare providers
or payors) (collectively, “Payors”) and have timely paid all amounts shown to be
due thereon. At the time of filing, to Seller’s actual knowledge, each Report
was true, accurate and complete. To Seller’s actual knowledge, all rights and
obligations of the Facility or Seller under such Reports are accurately
reflected or provided for in the Financial Statements.

 

(ii)         Except as set forth in Schedule 8(k) attached hereto, (A) neither
Seller nor, to Seller’s actual knowledge, the Operator is delinquent in the
payment of any amount due under any of the Reports for the Facility, (B) there
are no written or threatened proposals by any Payors for collection of amounts
for which Seller or the Facility could be liable, (D) there are no current or
pending claims, assessments, notice, proposal to assess or audits of Seller or
Operator or the Facility with respect to any of the Reports, and, to Seller’s
actual knowledge, no such claims, assessments, notices, or proposals to assess
or audit are threatened, and (D) neither Seller nor Operator has executed any
presently effective waiver or extension of the statute of limitations for the
collection or assessment of any amount due under or in connection with any of
the Reports with respect to the Facility.

 

10

 

 

(iii)        Except as set forth in Schedule 8(k) attached hereto, neither
Seller nor the Operator has received notice of failure to comply with all
applicable Laws, settlement agreements, and other agreements with any state or
federal governmental body relating to or regarding the Facility (including all
applicable environmental, health and safety requirements), and Seller or the
Operator has and maintains all permits, licenses, authorizations, registrations,
approvals and consents of governmental authorities and all health facility
licenses, accreditations, Medicaid, Medicare and other Payor certifications
necessary for its activities and business including the operation of the
Facility as currently conducted. Each health facility license, Medicaid and
Medicare and other Payor certifications, Medicaid provider agreement and other
agreements with any Payors is in full force and effect without any waivers of
any kind (except as disclosed in Schedule 8(k)) and has not been amended or
otherwise modified, rescinded or revoked or assigned nor, to Seller’s actual
knowledge, (A) is there any threatened termination, modification, recession,
revocation or assignment thereof, (B) no condition exists nor has any event
occurred which, in itself or with the giving of notice, lapse of time or both
would result in the suspension, revocation, termination, impairment, forfeiture,
or non-renewal of any governmental consent applicable to Seller or to the
Facility or of any participation or eligibility to participate in any Medicare,
Medicaid, or other Payor program and (C) there is no claim that any such
governmental consent, participation or contract is not in full force and effect.

 

(l)          Regulatory Surveys. Seller shall deliver to Buyer, in the manner
required pursuant to the terms of this Agreement, complete and accurate copies
of the survey or inspection reports made by any governmental authority with
respect to the Facility during the calendar years 2009, 2010, 2011 and
year-to-date 2012. To the Seller’s actual knowledge and except as shown on
Schedule 8(l), all exceptions, deficiencies, violations, plans of correction or
other indications of lack of compliance in such reports have been fully
corrected and there are no bans or limitations in effect, pending or threatened
with respect to admissions to the Facility nor any licensure curtailments in
effect, pending or threatened with respect to the Facility. Seller shall
continue to deliver all such surveys, inspection reports as and when same are
received and/or filed as the case may be prior to the Closing.

 

(m)          Licensed Bed/Current Rate Schedule. As of the Effective Date,
Schedule 8(m) sets forth (i) the number of licensed beds and the number of
operating beds in the Facility, (ii) the current standard private rates charged
by the Facility to all of its residents, and (iii) the number of beds or units
presently occupied in, and the occupancy percentage at, the Facility, including
the current rates charged by the Facility for each such occupied bed or unit.
Neither Seller nor any Operator has any life care arrangement in effect with any
current or future resident of the Facility.

 

(n)          Operations. The Facility is reasonably and adequately equipped and
the Facility includes sufficient and adequate numbers of furniture, furnishings,
equipment, consumable inventory, and supplies to operate such Facility as each
is presently operated by Seller. Personal Property to be conveyed to Buyer
pursuant to this Agreement is free and clear of liens, security interests,
encumbrances, leases and restrictions of every kind and description, except for
Permitted Encumbrances and any liens, security interests and encumbrances to be
released at Closing.

 

11

 

 

(o)          No Misstatements, Etc. To Seller’s actual knowledge, neither the
representations and warranties of Seller stated in this Agreement, including the
Exhibits and the Schedules attached hereto, nor the Due Diligence Items or any
certificate or instrument furnished or to be furnished to Buyer by Seller in
connection with the transactions contemplated hereby, contains or will contain
any untrue or misleading statement of a material fact.

 

(p)          Supplementation of Schedules; Change in Representations and
Warranties. Seller shall have the continuing right and obligation to supplement
and amend the Schedules herein on a regular basis including, without limitation,
Schedule 8(g), and Seller’s warranties and representations required hereunder,
as necessary or appropriate (i) in order to make any representation or warranty
not misleading due to events, circumstances or the passage of time or (ii) with
respect to any matter hereafter arising or discovered up to and including the
Closing Date, but Buyer shall not be deemed to have approved such supplemental
Schedules unless Buyer expressly acknowledges approval of same in writing. In
the event Seller amends any such Schedules, or Buyer or Seller gains actual
knowledge prior to the Closing that any representation or warranty made by the
other party contained in this Section 8 is otherwise untrue or inaccurate, such
party shall, within five (5) days after gaining such actual knowledge but in any
event prior to the Closing, provide the other party with written notice of such
inaccuracy, whereupon the noticed party shall promptly commence, and use its
best efforts to prosecute to completion, the cure of such matter, to the extent
any such matter is curable. If any such matter is not curable within reason and
is material, in Buyer’s reasonable business judgment, Buyer shall have the right
to terminate this Agreement upon written notice to Seller within five (5)
business days of receipt or delivery of such notice, as applicable, on the same
basis as set forth in Section 13(a) if during the Due Diligence Period and in
Section 13(b)(i)(i) herein if after expiration of the Due Diligence Period.

 

(q)          Survival of Representations and Warranties; Updates. The
representations and warranties of Seller in this Agreement shall not be merged
with the Deed at the Closing and shall survive the Closing for the period of two
(2) years; provided, Seller understands and agrees that the Post-Closing Lease
shall provide for a lengthier period of survival with respect to certain matters
referenced therein.

 

For purposes of this Agreement, the phrase “to Seller’s actual knowledge,”
“actual knowledge of Seller,” or words of similar import shall mean the current,
actual knowledge, without inquiry, of Jeffrey L. Chamberlain, manager of
Excelsior Development Company, LLC, general partner of the entity comprising
Seller.

 



12

 

  

9.          Representations and Warranties of Buyer. Buyer hereby warrants and
represents to Seller that:

 

(a)          Organization, Corporate Powers, Etc. Buyer is a limited liability
company, validly existing and in good standing under the laws of the State of
Delaware and is duly qualified and in good standing in each other state or
jurisdiction in which the nature of its business requires the same except where
a failure to be so qualified does not have a material adverse effect on the
business, properties, condition (financial or otherwise) or operations of that
person. Buyer has full power, authority and legal right (i) to execute and
deliver, and perform and observe the provisions of this Agreement and each
Transaction Document to which it is a party, and (ii) to carry out the
transactions contemplated hereby and by such other instruments to be carried out
by Buyer pursuant to the Transaction Documents.

 

(b)          Due Authorization, Etc. The Transaction Documents have been, and
each instrument provided for herein or therein to which Buyer is a party will
be, when executed and delivered as contemplated hereby, duly authorized,
executed and delivered by Buyer and the Transaction Documents constitute, and
each such instrument will constitute, when executed and delivered as
contemplated hereby, legal, valid and binding obligations of the Buyer
enforceable in accordance with their terms.

 

(c)          Governmental Approvals. To Buyer’s actual knowledge, no consent,
approval or other authorization (other than corporate or other organizational
consents which have been obtained), or registration, declaration or filing with,
any court or governmental agency or commission is required for the due execution
and delivery of any of the Transaction Documents to which Buyer is a party or
for the validity or enforceability thereof against such party.

 

(d)          No Litigation. Except as set forth on Schedule 8(a)(v) attached
hereto, neither Buyer nor its registered agent for service of process has been
served with summons with respect to any actions or proceedings pending or, to
Buyer’s actual knowledge, no such actions or proceedings are threatened, against
Buyer before or by any court, arbitrator, administrative agency or other
governmental authority, which individually or in the aggregate, are expected, in
the reasonable judgment of Buyer, to materially and adversely affect Buyer’s
ability to carry out any of the transactions contemplated by any of the
Transaction Documents.

 

(e)          No Conflicts. Neither the execution and delivery of the Transaction
Documents to which Buyer is a party, compliance with the provisions thereof, nor
the carrying out of the transactions contemplated thereby to be carried out by
such party will result in (i) a breach or violation of (A) any material law or
governmental rule or regulation applicable to Buyer now in effect, (B) any
provision of any Buyer’s organizational documents, (C) any material judgment,
settlement agreement, order or decree of any court, arbitrator, administrative
agency or other governmental authority binding upon Buyer, or (D) any material
agreement or instrument to which Buyer is a party or by which Buyer or its
respective properties are bound; (ii) the acceleration of any obligations of
Buyer; or (iii) the creation of any lien, claim or encumbrance upon any
properties or assets of Buyer.

 

(f)          No Misstatements, Etc. To Buyer’s actual knowledge, neither the
representations and warranties of Buyer stated in this Agreement, including the
Exhibits and the Schedules attached hereto, nor any certificate or instrument
furnished or to be furnished to Seller by Buyer in connection with the
transactions contemplated hereby, contains or will contain any untrue or
misleading statement of a material fact.

 

13

 

 

(g)          Survival of Representations and Warranties; Updates. The
representations and warranties of Buyer in this Agreement shall not be merged
with the Deed at the Closing and shall survive the Closing for the period of two
(2) years.

 

For purposes of this Agreement, the phrase “to Buyer’s actual knowledge,”
“actual knowledge of Buyer,” or words of similar import shall mean the current,
actual knowledge, without inquiry, of Kent Eikanas.

 

10.         Covenants of Seller. Seller covenants with respect to the Facility
as follows:

 

(a)          Pre-Closing. Between the date of this Agreement and the Closing
Date, except as contemplated by this Agreement or with the prior written consent
of Buyer, which shall not be unreasonably withheld, conditioned or delayed:

 

(i)          Seller shall use commercially-reasonable efforts to cause the
Operator to operate the Facility diligently, in accordance with the Operator’s
obligations under its lease or other arrangement with Seller, and only in the
ordinary course of business.

 

(ii)         Seller shall use commercially-reasonable efforts to prevent the
Operator from making any material change in the operation of the Facility, and
shall prevent the Operator from selling or agreeing to sell any items of
machinery, equipment or other assets of the Facility, or otherwise entering into
any agreement affecting the Facility, except in the ordinary course of business;

 

(iii)        Seller shall use its commercially-reasonable efforts to prevent the
Operator from entering into any Lease or Contract or commitment affecting the
Facility, except for Leases or Contracts entered into in the ordinary course of
business;

 

(iv)        During normal business hours, and subject to the requirements of
Section 6(c) herein, Seller shall provide Buyer and Buyer’s Consultants with
access to the Facility upon prior notification and coordination with Seller and
the Operator; provided, Buyer shall not materially interfere with the operation
of the Facility. At such times Seller and the Operator shall permit Buyer to
inspect the books and records of the Facility;

 

(v)         Within five (5) business days following the execution of this
Agreement by the parties, Seller shall deliver to Buyer the due diligence items
described on the Due Diligence List attached hereto as Schedule 6(a)(vii) (the
“Due Diligence Items”); provided, in the event certain Due Diligence Items
(“Unavailable Items”) are not readily accessible to Seller, Seller may identify
the Unavailable Items by written notice to Buyer within such five (5) business
day period and shall use commercially-reasonable efforts to deliver all
Unavailable Items to Buyer as promptly as possible, but in no event more than
ten (10) business days following the execution of this Agreement. If Buyer
requests additional items not included on Schedule 6(a)(vii), it will do so by
written request delivered by Seller and Seller will use its best efforts to
provide such information within five (5) business days within receipt of the
request; and, provided further, Seller shall continue to cause Operator to
deliver to Buyer, following the expiration of the Due Diligence Period,
financial reports showing, among other things, the EBITDAR (defined below) for
the Facility for the trailing twelve (12) month annualized operations for the
period ending April 30, 2012. The term “EBITDAR” means “earnings before
interest, taxes, depreciation, amortization and rent and reserves (reserves
meaning additions to capital reserves).”

 

14

 

 

(vi)        Seller shall use its best efforts to prevent the Operator from
moving residents from the Facility, except (a) to any other Facility which is
owned by Seller and constitutes part of the Property as defined herein, (b) for
health treatment purposes or otherwise at the request of the resident, family
member or other guardian or (c) upon court order or the request of any
governmental authority having jurisdiction over the Facility;

 

(vii)       Seller shall use commercially-reasonable efforts to cause the
Operator to retain the services and goodwill of the employees of the Operator
until the Closing;

 

(viii)      Seller shall maintain in force, or shall cause the Operator to
maintain in force, the existing hazard and liability insurance policies, or
comparable coverage, for the Facility as are in effect as of the date of this
Agreement;

 

(ix)         Seller shall, and shall cause the Operator, to file all returns,
reports and filings of any kind or nature, including but not limited to, cost
reports referred to in this Agreement, required to be filed by Seller or the
Operator on a timely basis and shall timely pay all taxes or other obligations
and liabilities or recoupments which are due and payable with respect to the
Facility in the ordinary course of business with respect to the periods Seller
or Operator operated the Facility;

 

(x)          Seller shall cause the Operator (a) to maintain all required
operating licenses in good standing, (b) to operate the Facility in accordance
with its current business practices and (c) to promptly notify Buyer in writing
of any notices of material violations or investigations received from any
applicable governmental authority;

 

(xi)         Seller shall use commercially-reasonable efforts to cause the
Operator to make all customary repairs, maintenance and replacements required to
maintain the Facility in substantially the same condition as on the date of
Buyer’s inspection thereof, ordinary wear and tear excepted;

 

15

 

 

(xii)        Seller shall promptly notify Buyer in writing of any Material
Adverse Change, as defined herein, of which Seller becomes aware in the
condition or prospects of the Facility including, without limitation, sending
Buyer copies of all surveys and inspection reports of all governmental agencies
received after the date hereof and prior to Closing, promptly following receipt
thereof by the Operator. For purposes of this Agreement, a “Material Adverse
Change” shall mean: (i) a decrease in the adjusted rolling twelve (12) month
annualized EBITDAR to less than Eight Hundred Fifty-Eight Thousand Dollars
($858,000) or (ii) loss of licensure, or (iii) loss of Medicaid or Medicare
participation, or (iv) any adverse action by a governmental agency which, with
the passage of time, would reasonably be expected to materially affect in a
negative manner licensure at the Facility, or any adverse action in the Facility
which would reasonably be expected to materially affect in a negative manner
such Facility’s participation or eligibility to participate in any Medicare,
Medicaid, or other Payor program, unless appropriate corrective action has been
taken by the Operator, in the ordinary course of business, or (v) failure to
settle with the appropriate governmental authority, or to satisfy on or before
the Closing (either directly with such governmental authority or by funds
escrowed by Seller for such purposes) all claims for reimbursements,
recoupments, taxes, fines or penalties which may be due to any governmental
authority having jurisdiction over the Facility, or (vi) the occurrence of a
title or survey defect occurring after the date of this Agreement which would
reasonably be expected to adversely affect the ability of Buyer to operate the
memory care facility at the Facility or to obtain financing to acquire the
Property from Seller, or (vii) the commencement of any third party litigation
which interferes with Seller’s ability to close the transactions contemplated by
this Agreement, or (viii) any damage, destruction or condemnation affecting the
Facility in which the estimate of damage exceeds $100,000 per Facility and such
damage or destruction has not been repaired, or Buyer as not otherwise waived
such condition prior to Closing. In the event of any occurrence described in
clause (iv) above, Operator shall deliver a copy of the Plan of Correction or
otherwise notify Buyer in writing of the planned action, and such Plan of
Correction or other corrective action which has been approved by the applicable
regulatory agency or agencies, and upon the applicable regulatory agency or
agencies providing a notice of Substantial Compliance relating to such Plan of
Correction, the condition shall no longer constitute a Material Adverse Change.

 

(xiii)       Seller shall use commercially-reasonable efforts to cause the
Operator to remedy any compliance deficiency cited in any written notice from,
or in any settlement agreement or other Plan of Correction or other agreement
with, any state or federal governmental body, or, in the event of state or
federal proceedings against Operator or the Facility or receipt by the Operator
of such notice prior to the Closing Date, of any condition which would affect
the truth or accuracy of any representations or warranties set forth in this
Agreement by Seller; provided, however, in the event a physical plant deficiency
is cited which Seller has insufficient time to remedy before the Closing Date,
in accordance with the approval of the appropriate state or federal agency, then
the same shall be deemed remedied when the costs of correcting said deficiency
(based upon reasonable estimates from established vendors selected by Seller and
Buyer and approved by Seller and by Buyer, in the exercise of their respective
absolute discretion) shall be held back in the Escrow at the Closing and not
released to Seller until such deficiency is corrected by Seller; and, provided
further, a non-physical plant deficiency which cannot be remedied prior to the
Closing, in accordance with the approval of the appropriate state or federal
agency, will be deemed to be remedied for purposes of this Section if Operator
or Seller develops a Plan of Correction addressing the deficiency(ies) and such
Plan of Correction is approved by the applicable State agency. Seller shall use
its best efforts to remedy any such deficiency subsequent to the Closing which
is to be remedied as a result of a Plan of Correction filed by Seller or
Operator prior to the Closing, and Buyer shall cooperate with such efforts by
Seller; provided, Seller shall bear all costs associated with such remedy. In
the event any such Plan of Correction agreed to by Seller and Operator prior to
the Closing is not approved by the applicable State agency subsequent to
Closing, Seller shall promptly use commercially-reasonable efforts, and shall
cause Operator to use its best efforts, to amend the Plan of Correction in such
a manner that is necessary to obtain acceptance by the State of the amended Plan
of Correction as soon as practicable after submittal. Notwithstanding any other
provision of this Agreement, the obligation of Seller pursuant to this
Subsection 9(a)(xiii) shall survive the Closing for such period of time as is
necessary to remedy such deficiency.

 

(xiv)      Seller shall, at its cost and on or before Closing, obtain releases
of financing statements and tax and judgment liens affecting or relating to the
Facility which have been filed or recorded in the State with the Office of the
Oregon Secretary of State and the appropriate County Recorder’s Office.

 

16

 

 

(xv)       Seller shall promptly comply with any notices of violations received
relating to the Facility and shall deliver to Buyer a copy of any such notice
received and evidence of compliance with such notice.

 

(b)          Closing. On or before the Closing Date, Seller shall deliver the
following documents to Escrow Agent relating to the Facility (“Closing
Documents”):

 

(i)          One (1) original executed Deed for the Real Property, in recordable
form;

 

(ii)         Two (2) original executed counterparts from RSL Medford of the
Post-Closing Lease ;

 

(iii)        Two (2) original executed counterparts of the bill of sale for the
Personal Property (“Bill of Sale”), an assignment of Seller’s interest in the
Contracts and Leases (“Assignment of Contracts and Leases”), and other
instruments of transfer and conveyance in form and substance to be agreed upon
prior to the expiration of the Due Diligence Period transferring and assigning
to Buyer the Real Property, Personal Property and the Intangibles to be
transferred as provided herein with respect to the Facility (“Instruments of
Assignment”);

 

(iv)        One (1) original executed certificate executed by Seller confirming
that Seller’s representations and warranties continue to be true and correct in
all material respects, or stating how such representations and warranties are no
longer true and correct (“Seller’s Confirmation”);

 

(v)         All transferable contractor’s and manufacturer’s guaranties and
warranties, if any, in Seller’s possession relating to the Facility
(collectively, the “Warranties”), which delivery will be made by leaving such
materials at the Facility; and

 

(vi)        Two (2) original executed counterparts of each of the FIRPTA
Certificate, escrow agreements and other documents required by the Title Company
in connection with the transactions contemplated by this Agreement
(collectively, the “Title Company Documents”).

 

11.         Covenants of Buyer. Buyer hereby covenants as follows:

 

(a)          Pre-Closing. Between the date hereof and the Closing Date, except
as contemplated by this Agreement or with the consent of Seller, Buyer agrees
that Buyer shall not take any action inconsistent with its obligations under
this Agreement or which could hinder or delay the consummation of the
transaction contemplated by this Agreement. Between the date hereof and the
Closing Date, Buyer agrees that Buyer shall not (i) make any commitments to any
governmental authority, (ii) enter into any agreement or contract with any
governmental authority or third parties, (iii) alter, amend, terminate or
purport to terminate in any way any governmental approval or permit affecting
the Real Property, Personal Property or Facility, which would be binding upon
Seller, any Real Property Owner, the Facility or Personal Property after any
termination of this Agreement, or (iv) make any press release or public
announcement regarding the transaction contemplated by this Agreement.

 

17

 

 

(b)          Closing. On or before the Closing Date, Buyer shall deposit the
following with Escrow Agent:

 

(i)          The Purchase Price in accordance with the requirements of this
Agreement;

 

(ii)         Two (2) original executed counterparts of the Post-Closing Lease in
form and substance to be agreed upon by Buyer and RSL Medford prior to the
expiration of the Due Diligence Period;

 

(iii)        Two (2) original executed counterparts of each of the Instruments
of Assignment requiring Buyer’s signature;

 

(iv)        One (1) original executed certificate executed by Buyer confirming
that Buyer’s representations and warranties continue to be true and correct in
all material respects, or stating how such representations and warranties are no
longer true and correct (“Buyer’s Confirmation”); and

 

(v)         Two (2) original executed counterparts of each of the Title Company
Documents requiring Buyer’s signature.

 

12.         Conditions to Closing.

 

(a)          Conditions to Buyer’s Obligations. All obligations of Buyer under
this Agreement are subject to the reasonable satisfaction and fulfillment, prior
to the Closing Date (unless an earlier date for satisfaction and fulfillment is
specified in the condition), of each of the following conditions. Anyone or more
of such conditions may be waived in writing by Buyer.

 

(i)          Seller’s Representations and Warranties. Seller’s representations
and warranties contained in this Agreement or in any certificate or document
delivered in connection with this Agreement or the transactions contemplated
herein, shall be true in all material respects as of the Effective Date and as
of the Closing Date as though such representations and warranties were then
again made, except to the extent that prior to the expiration of the Due
Diligence Period (i) Seller has provided to Buyer with written notice that
Seller has just become aware that a representation is untrue or inaccurate, or
(ii) Buyer has discovered that a representation is untrue or inaccurate, and
Buyer nevertheless elects to waive Buyer’s due diligence contingency and close
the transaction despite such inaccuracy, whereupon Buyer will have waived any
right of recourse or damages against Seller resulting from such inaccuracy.

 

(ii)         Seller’s Performance. Seller shall have performed in all material
respects all of its obligations and covenants under this Agreement that are to
be performed prior to or at Closing.

 

18

 

 

(iii)        Damage and Condemnation. Prior to the Closing Date, no portion of
the Facility shall have been damaged or destroyed by fire or other casualty
where the estimate of damage to such Facility exceeds 10% of the Purchase Price
allocated to such Facility, or proceedings be commenced or threatened to take or
condemn any material part of the Real Property or improvements comprising a
Facility by any public or quasi-public authority under the power of eminent
domain. A proceeding shall be deemed to be “material” if such condemnation or
taking (i) relates to the material taking or closing of any right of access to
the Real Property or Facility, (ii) cause the Real Property or Facility to
become non-conforming with then current legal requirements governing such Real
Property or Facility, (iii) results in the loss of parking that is material to
the operation of such Facility, or (iv) result in the loss of value in excess of
10% of the Purchase Price for the Property, in Buyer’s reasonable judgment. If
such Facility shall have been so damaged or destroyed, Seller shall deliver
prompt written notice of such condemnation, damage or destruction to Buyer. In
the event Buyer waives this condition, by written notice to Seller within
fifteen (15) business days of receipt of notice of such proceeding, and the
Closing occurs, Seller shall assign to Buyer all its right to any insurance
proceeds in connection therewith. If proceedings shall be so commenced or
threatened to take or condemn the Real Property or the Facility or portion
thereof prior to Closing, and if Buyer waives this condition and the Closing
occurs, Seller shall pay or assign to Buyer all Seller’s right to the proceeds
of any condemnation award in connection thereof.

 

(iv)        Absence of Litigation.          No action or proceeding shall have
been instituted, threatened or, in the reasonable opinion of Buyer, is likely to
be instituted before any court or governmental body or authority the result of
which could prevent or make illegal the acquisition by Buyer of the Facility, or
the consummation of the transaction contemplated hereby, or which could
materially and adversely affect the Facility or the business or prospects of the
Facility.

 

(v)         No Material Adverse Change. No unresolved Material Adverse Change
shall have occurred in the Facility.

 

(vi)        Removal of Personal Property Liens. Seller shall have removed (or
shall have sufficient payoff or other documents to remove such liens at Closing)
all personal property liens which are related to the Personal Property, and at
Closing shall be free and clear of all liens, claims and encumbrances other than
Permitted Exceptions.

 

(vii)       Title Insurance Policies. Title Company shall be prepared to issue
the (i) Owners Title Insurance Policy for the Real Property as of the Closing
Date, with coverage in the amount of the allocable portion of the Purchase Price
for the Real Property, insuring Buyer as owner of the Real Property subject only
to the Permitted Exceptions, and (ii) ALTA Title Insurance Policy for the Real
Property as of the Closing Date, with coverage in the amount of Buyer’s loan
from Buyer’s lender (“Lender”), insuring Lender’s lien against the Real Property
subject only to such exceptions as may be approved by Lender, and with such
endorsements as may be required by Lender.

 

(viii)      Post-Closing Lease. Prior to the expiration of the Due Diligence
Period, Buyer and RSL Medford shall have negotiated and approved in writing the
form of the Post-Closing Lease.

 

19

 

 

(b)          Conditions to Seller’s Obligations. All obligations of Seller under
this Agreement are subject to the fulfillment, prior to the Closing Date (unless
an earlier date for satisfaction and fulfillment is specified in the condition),
of each of the following conditions. Anyone or more of such conditions may be
waived by Seller in writing.

 

(i)          Buyer’s Representations and Warranties. Buyer’s representations and
warranties contained in this Agreement or in any certificate or document
delivered in connection with this Agreement or the transactions contemplated
herein shall be true in all material respects as of the Effective Date at the
date hereof and as of the Closing Date as though such representations and
warranties were then again made.

 

(ii)         Buyer’s Performance. Buyer shall have performed in all material
respects its obligations and covenants under this Agreement that are to be
performed prior to or at Closing.

 

(iii)        Absence of Litigation. No action or proceeding shall have been
instituted, threatened or, in the reasonable opinion of Seller, is likely to be
instituted before any court or governmental body or authority the result of
which could prevent or make illegal the acquisition by Buyer of the Facility, or
the consummation of the transaction contemplated hereby, or which could
materially and adversely affect the Facility or the business or prospects of the
Facility.

 

(iv)        No Actions. There shall be no action pending or recommended by the
appropriate state or federal agency to revoke, withdraw or suspend any license
to operate the Facility or the certification of the Facility, or any action of
any other type with regard to licensure or certification or with respect to
Medicare and Medicaid provider billing agreements necessary to operate the
Facility.

 

(v)         Post-Closing Lease. Prior to the expiration of the Due Diligence
Period, Buyer and RSL Medford shall have negotiated and approved in writing the
form of the Post-Closing Lease.

 

13.         Termination; Defaults; Disposition of Deposit.

 

(a)          Termination for Failure of Condition. Either party may, by
delivering written notice to the other party, terminate this Agreement for
non-satisfaction or failure of a condition to the obligation of either party to
consummate the transaction contemplated by this Agreement (including, without
limitation, Buyer’s election to disapprove the condition of the title or Surveys
pursuant to Section 14 herein), unless such matter has been satisfied or waived
by the date specified in this Agreement or, if no other date is specified, by
the Closing Date (as the Closing Date may be extended by the parties to allow
the parties to satisfy or waive conditions to close in the manner provided in
this Agreement).

 

(i)          In the event of such a termination before the expiration of the Due
Diligence Period or a failure of a condition to Buyer’s obligations set forth in
Section 12(a) at any time prior to the Closing, Escrow Agent shall promptly (A)
return to Buyer, all funds of Buyer in its possession (and Seller shall return
to Buyer any portion of the Deposit that may have been released to Seller),
including the Deposit and all interest accrued thereon, and (B) return to Seller
and Buyer, all documents deposited by them respectively, which are then held by
Escrow Agent.

 

20

 

 

(ii)         In the event of such a termination after the expiration of the Due
Diligence Period and such termination is the result of a failure of a condition
to Seller’s obligations set forth in Section 12(b), Escrow Agent shall promptly
(A) return to Seller all funds of Seller in its possession, (B) release to
Seller the Deposit, together with all interest accrued thereon, and (C) return
to Seller and Buyer, all documents deposited by them respectively, which are
then held by Escrow Agent.

 

Thereafter, neither party shall have any continuing obligation or liability to
the other party except for any such matters that expressly survive the Closing
or termination of this Agreement, as provided herein. The provisions of this
Section 13(a) are intended to apply only in the event of a failure of condition,
as set forth herein, which is not the result of a default by either party, but
which shall not apply in the event the non-terminating party is in default of
its obligations under this Agreement.

 

(b)          Termination for Cause.

 

(i)          If the Agreement is terminated by Seller because Buyer fails to
consummate the Closing as a result of a default by Buyer under this Agreement,
Seller’s sole and exclusive remedy prior to the Closing Date shall be to
terminate this Agreement by giving written notice of termination to Buyer and
Escrow Agent, whereupon (A) Escrow Agent shall promptly release to Seller the
Deposit (to the extent not previously released to Seller), and all interest
accrued thereon, (B) Escrow Agent shall return to Buyer and Seller all documents
deposited by them respectively, which are then held by Escrow Agent, (C) the
parties shall be released and relieved of all obligations to each other under
this Agreement, except for provisions that expressly survive termination as
provided herein, (D) Buyer shall return to Seller all documents received by it
during the course of its Due Diligence and (E) Buyer shall have no further right
to purchase the Property or legal or equitable claims against Seller (except for
any breach by Seller of provisions that survive termination) and/or the
Property. Buyer shall have no liability to Seller under any circumstances for
any speculative, consequential or punitive damages. Without limiting the other
provisions of this Agreement, Buyer acknowledges that the provisions of this
Subsection are a material part of the consideration being given to Seller for
entering into this Agreement and that Seller would be unwilling to enter into
this Agreement in the absence of the provisions of this Subsection. The
provisions of this Subsection shall survive any termination of this Agreement.
With respect to any action by Seller against Buyer or by Buyer against Seller
commenced after the Closing Date, Seller and Buyer expressly waive any right to
any speculative, consequential, punitive or special damages including, without
limitation, lost profits. The parties acknowledge and agree that Seller’s actual
damages as a result of Buyer’s default would be difficult or impossible to
ascertain and that the deliveries and payments provided for in clause (A) herein
constitute reasonable compensation for its actual damages. Seller and Buyer
acknowledge that they have read and understand the provisions of this Section
13(b)(i) and by their initials below agree to be bound by its terms.

 

      Seller’s Initials   Buyer’s Initials

 

21

 

 

(ii)         If this Agreement is terminated by Buyer because Seller has
defaulted in the performance of a material obligation under this Agreement,
Buyer’s sole and exclusive remedies prior to the Closing Date shall be either:
(A) to terminate this Agreement by giving written notice of termination to
Seller and Escrow Agent stating with reasonable specificity the basis for the
termination, and pursue any and all remedies for Buyer’s out-of-pocket costs
(including attorneys’ fees and court costs), attributable to the termination of
this Agreement, excluding any speculative or punitive damages, whereupon (i)
Escrow Agent shall promptly return to Buyer the Deposit, and all interest
accrued thereon, and (ii) Escrow Agent shall return to Seller and Buyer all
documents deposited by them respectively, which are then held by Escrow Agent;
or (B) to pursue the remedy of specific performance of Seller’s obligation to
perform its obligations under this Agreement and all attorneys’ fees and costs
in connection with such specific performance action as Buyer’s exclusive remedy;
provided, if Buyer elects the remedy in this subheading (B) and specific
performance remedy is not available, then Buyer shall be allowed to seek the
remedy in subheading (A) of this Section. Seller shall have no liability to
Buyer under any circumstances for any speculative, consequential or punitive
damages. Without limiting the other provisions of this Agreement, Seller
acknowledges that the provisions of this Subsection are a material part of the
consideration being given to Buyer for entering into this Agreement and that
Buyer would be unwilling to enter into this Agreement in the absence of the
provisions of this Subsection. The provisions of this Subsection shall survive
any termination of this Agreement. With respect to any action by Buyer against
Seller or by Seller against Buyer commenced after the Closing Date, Buyer and
Seller expressly waive any right to any speculative, consequential, punitive or
special damages including, without limitation, lost profits. Seller and Buyer
acknowledge that they have read and understand the provisions of this Section
13.2(b) and by their initials below agree to be bound by its terms.

 

      Seller’s Initials   Buyer’s Initials

 

(c)          General. In the event a party elects to terminate this Agreement
such party shall deliver a notice of termination to the other party.

 

14.         Surveys and Title Commitment.

 

(a)          Buyer has previously obtained a preliminary title report (the
“PTR”) covering the Real Property dated prior to the date of this Agreement,
together with legible copies of any and all instruments referred to in the PTR
as constituting exceptions to title of the Real Property (“Title Documents”).

 

22

 

 

(b)          Seller has delivered to Buyer a copy of the existing surveys, if
any, in Seller’s possession for the Facility (“Surveys”) in accordance with
Section 10(a)(v) herein. Buyer shall be responsible for obtaining an update of
the Surveys or new Surveys, at Buyer’s sole cost (“New Surveys”). On or before
thirty (30) days prior to the expiration of the Due Diligence Period, Buyer
shall notify Seller and the Title Company (“Buyer’s Title Notice”) of any
objections which Buyer may have to the PTR and/or Surveys. If Buyer timely
objects to any matters (other than the Permitted Exceptions, as defined herein)
which, in Buyer’s determination, might adversely affect the ability of Buyer to
operate any of the Facility, Seller shall use its reasonable business efforts to
cure the same, but shall not be obligated to cure matters other than to obtain
the release (at Closing) of the existing mortgage and other monetary liens
caused by Seller which may be released by payment of the mortgage payoff or lien
amount from Seller’s Closing proceeds (collectively, “Monetary Liens”). If Buyer
fails to timely deliver Buyer’s Title Notice to Seller, or if Buyer’s Title
Notice does not identify all exceptions to which Buyer objects, then any
exceptions not objected to by Buyer (except for Monetary Liens) shall be deemed
Permitted Exceptions. If Seller delivers written notice to Buyer (“Seller’s
Title Notice”), on or before the expiration of the Due Diligence Period that
Seller is willing to remove any exceptions objected to by Buyer, then Seller
shall be obligated to remove such exceptions on or prior to the Closing and such
exceptions shall not be Permitted Exceptions. If Seller does not provide Buyer
with Seller’s Title Notice or Seller’s Title Notice does not provide for
Seller’s agreement to remove all exceptions objected to by Buyer, then Buyer
shall have the right to terminate this Agreement prior to expiration of the Due
Diligence Period or waive Buyer’s objection to any exceptions Seller has not
agreed to remove with such exceptions becoming Permitted Exceptions upon Buyer
waiving its due diligence contingency. Buyer shall, promptly following the
execution of this Agreement, commence to use its best efforts to obtain the New
Surveys as soon as practicable. Notwithstanding the foregoing provisions of this
Subsection (b), Buyer shall have the right to object, promptly upon learning of
any such new matters during the Due Diligence Period, to any matters raised in
the New Surveys which were not addressed in the Surveys, and the parties shall
cooperate with the Title Company, during the Due Diligence Period and as
promptly as possible following the delivery of Buyer’s objections to such new
matters in the New Surveys, to resolve any such matters to Buyer’s satisfaction.
The Due Diligence Period shall not be extended for resolution of any such
matters in the New Surveys.

 

15.         Cooperation. Following the execution of this Agreement, Buyer and
Seller agree that if any event should occur, either within or without the
knowledge or control of Buyer or Seller, which would prevent fulfillment of the
conditions to the obligations of any party hereto to consummate the transaction
contemplated by this Agreement, each such party shall use
commercially-reasonable efforts to cure or to cause the cure of the same as
expeditiously as possible. In addition, each party shall cooperate fully with
each other in preparing, filing, prosecuting, and taking any other actions with
respect to, any applications, requests, or actions which are or may be
reasonable and necessary to obtain the consent of any governmental
instrumentality or any third party or to accomplish the transaction contemplated
by this Agreement.

 

23

 

 

16.         Indemnification.

 

(a)          Indemnification Provisions.

 

(i)          Subject to the limitation on damages contained in Section 13(b)(ii)
hereof and Buyer’s indemnification below, Seller hereby agrees to indemnify,
protect, defend and hold harmless Buyer and its officers, directors members
shareholders tenants, successors and assigns harmless from and against any and
all claims, demands, obligations, losses, liabilities, damages, recoveries and
deficiencies (including interest, penalties and reasonable attorneys’ fees,
costs and expenses) which any of them may suffer as a result of: (A) any
material breach of, or material inaccuracy in, the representations and
warranties, or breach, non-fulfillment or default in the performance of any of
the conditions, covenants and agreements, of Seller contained in this Agreement
or in any certificate or document delivered by Seller pursuant to any of the
provisions of this Agreement, unless Seller cures such matter in the manner
provided in Section 8(p) herein or (B) the failure to discharge any federal,
state or local tax liability, or to pay any other assessments, recoupments,
claims, fines, penalties or other amounts or liabilities accrued or payable with
respect to any activities of Seller prior to the Closing Date (whether brought
before or after the Closing Date), or (C) any obligation which is expressly the
responsibility of Seller under this Agreement, or (D) any amounts required to
cure citation violations issued by any state or federal health or human services
authority on the Facility relating to any period prior to the Closing Date
(whether brought before or after the Closing Dates), or (E) any claim by any
employee of Seller relating to any period of employment prior to the Closing
Date (whether brought before or after the Closing Date), or (F) the existence
against the Real Property of any mechanic’s or materialmen’s claims resulting
from the action or inaction of Seller or anyone acting under authority of Seller
(but not including Buyer, or Buyer’s Consultants and agents), or (G) any other
cost, claim or liability arising out of or relating to events (other than as a
result of the actions of Buyer or Buyer’s Consultants) or Seller’s ownership,
operation or use of the Facility prior to the Closing Date. Any amount due under
the aforesaid indemnity shall be due and payable by Seller within 30 days after
demand thereof. Seller shall have the right to contest any such claims,
liabilities or obligations as provided herein.

 

(ii)         Subject to the limitation on damages contained in Section 13(b)(i)
hereof and Seller’s indemnification above, Buyer hereby agrees to indemnify,
protect, defend and hold harmless Seller and its officers, directors, members,
shareholders and tenants harmless from and against any and all claims, demands,
obligations, losses, liabilities, damages, recoveries and deficiencies
(including interest, penalties and reasonable attorneys’ fees, costs and
expenses) which any of them may suffer as a result of: (A) any material breach
of, or material inaccuracy in, the representations and warranties, or breach,
non-fulfillment or default in the performance of any of the conditions,
covenants and agreements, of Buyer contained in this Agreement or in any
certificate or document delivered by Buyer pursuant to any of the provisions of
this Agreement, unless Buyer cures such matter in the manner provided in Section
8(p) herein, or (B) the existence against the Property of any mechanic’s or
materialmen’s claims arising from actions of Buyer or Buyer’s Consultants prior
to the Closing, or (C) any obligation which is expressly the responsibility of
Buyer under this Agreement. Any amount due under the aforesaid indemnity shall
be due and payable by Buyer within thirty (30) days after demand therefor. Buyer
shall have the right to contest any such claims, liabilities or obligations as
provided herein or any other cost, claim or liability arising out of or relating
to events or Buyer’s ownership, operation or use of the Facility after the
Closing Date.

 

(iii)        The parties intend that all indemnification claims be made as
promptly as practicable by the party seeking indemnification (the “Indemnified
Party”). Whenever any claim shall arise for indemnification hereunder, the
Indemnifying Party shall promptly notify the party from whom indemnification is
sought (the “Indemnitor”) of the claim, and the facts constituting the basis for
such claim (the “Indemnification Claim”). Failure to notify the Indemnitor will
not relieve the Indemnitor of any liability that it may have to the Indemnified
Party, except to the extent the defense of such action is materially and
irrevocably prejudiced by the Indemnified Party’s failure to give such notice.

 

24

 

 

(iv)        An Indemnitor shall have the right to defend against an
Indemnification Claim arising out of a third-party claim or demand, with counsel
of its choice reasonably satisfactory to the Indemnified Party, if (a) within
fifteen (15) days following the receipt of notice of the Indemnification Claim
the Indemnitor notifies the Indemnified Party in writing that the Indemnitor
will indemnify the Indemnified Party from and against the entirety of any
damages the Indemnified Party may suffer resulting from, relating to, arising
out of, or attributable to the Indemnification Claim, (b) the Indemnitor
provides the Indemnified Party with evidence reasonably acceptable to the
Indemnified Party that the Indemnitor will have the financial resources to
defend against the Indemnification Claim and pay, in cash, all damages the
Indemnified Party may suffer resulting from, relating to, arising out of, or
attributable to the Indemnification Claim, (c) the Indemnification Claim
involves only money damages and does not seek an injunction or other equitable
relief, (d) settlement of, or an adverse judgment with respect to, the
Indemnification Claim is not in the good faith judgment of the Indemnified Party
likely to establish a precedential custom or practice materially adverse to the
continuing business interests of the Indemnified Party, and (e) the Indemnitor
continuously conducts the defense of the Indemnification Claim actively and
diligently.

 

(v)         So long as the Indemnitor is conducting the defense of the
Indemnification Claim in accordance with Section 16(a)(iv), then (A) the
Indemnified Party may retain separate co-counsel at its sole cost and expense
and participate in the defense of the Indemnification Claim, (B) the Indemnified
Party shall not consent to the entry of any order or finalization of any
tentative settlement, the only condition of which is the consent of the
Indemnified Party thereto, with respect to the Indemnification Claim without the
prior written consent of the Indemnitor (not to be withheld unreasonably), and
(C) the Indemnitor will not consent to the entry of any order or finalization of
any tentative settlement, the only condition of which is the consent of the
Indemnified Party thereto, with respect to the Indemnification Claim without the
prior written consent of the Indemnified Party (not to be unreasonably withheld
or delayed, provided that it will not be deemed to be unreasonable for an
Indemnified Party to withhold its consent with respect to (i) any breach of any
law, order or permit, (ii) any violation of the rights of any person, or (iii)
any matter which Indemnified Party believes could have a material adverse effect
on any other actions to which the Indemnified Party or its Affiliates are party
or to which Indemnified Party has a good faith belief it may become party.
Notwithstanding the foregoing provisions of this Subsection (v), if Indemnified
Party refuses its consent to any of the matters set forth in clauses (i) through
(iii) above, the indemnity amount shall be determined as if such consent had
been given and Indemnitor shall pay over to the Indemnified Party such amount
and be absolved from any further obligation as to that particular claim;
Indemnified Party may then resolve the claim in the manner it sees fit without
further recourse against Indemnitor.

 

(vi)        Each party hereby consents to the non-exclusive jurisdiction of any
governmental body, arbitrator, or mediator in which an action is brought against
any Indemnified Party for purposes of any Indemnification Claim that an
Indemnified Party may have under this Agreement with respect to such action or
the matters alleged therein, and agrees that process may be served on such party
with respect to such claim anywhere in the world, provided however, that any
venue relating to any claim or proceeding arising out of this Agreement or any
other agreement between Seller and Buyer shall be the State and the laws of the
State shall apply.

 

25

 

 

(b)          Insurance Proceeds. In determining the amount of damages for which
either party is entitled to assert an Indemnification Claim, the amount of any
such claims or damages shall be determined after deducting therefrom the amount
of any insurance coverage or proceeds or other third party recoveries received
by such other party in respect of such damages. If an indemnification payment is
received by the Indemnified Party in respect of any damages and the Indemnified
Party later receives insurance proceeds or other third party recoveries in
respect of such damages, the Indemnified Party shall immediately pay to the
Indemnifying Party a sum equal to the lesser of the actual amount of net
insurance proceeds or other third party recoveries (remaining after recovery
costs and expenses) or the actual amount of the indemnification payment
previously paid by or on behalf of the Indemnified Party.

 

(c)          No Incidental, Consequential and Certain Other Damages. An
Indemnitor shall not be liable to an Indemnified Party for incidental,
consequential, enhanced, punitive or special damages unless such damages are
included in a third-party claim and such Indemnified Party is liable to the
third party claimant for such damages.

 

(d)          Survival of Indemnities; No Waiver of Rights or Remedies. Each
Indemnified Party’s rights and remedies set forth in this Agreement shall
survive the Closing or other termination of this Agreement for a period of two
(2) years, shall not be deemed waived by such Indemnified Party’s consummation
of the Closing of the sale transactions (unless the Indemnified Party has
knowledge of the existence of an Indemnification Claim at Closing and decides to
proceed with Closing) and will be effective regardless of any inspection or
investigation conducted by or on behalf of such Indemnified Party or by its
directors, officers, employees, or representatives or at any time (unless such
inspection or investigation reveals the existence of an Indemnified Claim and
such party proceeds with Closing), whether before or after the Closing Date.

 

(e)          Other Indemnification Provisions. A claim for any matter not
involving a third party may be asserted by notice to the Party from whom
indemnification is sought.

 

(f)          Dispute Resolution. Any dispute arising out of or relating to
claims for indemnification pursuant to this Section 16 or any other dispute
hereunder, shall be resolved in accordance with the procedures specified herein,
which shall be the sole and exclusive procedure for the resolution of any such
disputes.

 

17.         Notices. Any notice, request for consent or approval, election or
other communication provided for or required by this Agreement shall be in
writing and shall be delivered by hand, by air courier service, postage prepaid
(certified with return receipt requested), fax transmission or electronic
transmission followed by delivery of the hard copy of such communication by air
courier service or mail as aforesaid, addressed to the person to whom such
notice is intended to be given at such address as such person may have
previously furnished in writing to the such party’s last known address. Until
receipt of written notice to the contrary, the parties’ addresses for notices
shall be:

 

26

 



 

To Buyer:  

Cornerstone Healthcare Real Estate Fund, Inc.

c/o Cornerstone Healthcare Properties

1920 Main Street, Suite 400

Irvine, CA  92614

Attention:  Kent Eikanas

Phone:  (949) 812-4335

Email:  KEikanas@crefunds.com

      With a Copy to:  

DLA Piper LLP (US)

2000 University Avenue

East Palo Alto, CA  94303

Attention:  James E. Anderson, Esq.

Phone:  (650) 833-2078

Email:  Jim.Anderson@dlapiper.com 

      To Seller:  

Monterey Village, LP

10220 SW Greenberg Road, Suite 201

Portland, OR  97223

Attention:  Jeffrey L. Chamberlain

Phone: (503) 595-2810

Email: jchamberlain@farmingtoncenters.com

      With a Copy to:  

Black Helterline LLP

805 SW Broadway, Suite 1900

Portland, OR 97205

Attention: Remi A. Baptiste, Esq.

Phone: (503) 224-5560

E-mail: rab@bhlaw.com

      With a Copy to:  

Mr. Donald Turcke

349 Windsor Avenue

Medford, OR 97504

Phone: (541) 773-1512

Email: dturcke@aol.com

      With a Copy to:  

Brophy Schmor Gerking

201 W Main Ste 5

PO Box 128

Medford OR  97501

Attention: Douglass H Schmor, Esq.

Phone: (541) 772-7123

Email: dschmor@brophylegal.com 

 

18.         Sole Agreement. This Agreement constitutes the entire understanding
between the parties with respect to the transactions contemplated herein, and
all prior or contemporaneous oral agreements, understandings representations and
statement, and all prior written agreements, understandings, letters of intent
and proposals are merged into this Agreement. Neither this Agreement nor any
provisions hereof may be waived, modified, amended, discharged or terminated
except by an instrument in writing signed by the party against which the
enforcement of such waiver, modification, amendment, discharge or termination is
sought, and then only to the extent set forth in such instrument.

 

27

 

 

19.         Assignment; Successors. Neither party shall assign this Agreement
without the prior written consent of the other; provided, however, Buyer may
assign all of its rights, title, liability, interest and obligation pursuant to
this Agreement to one or more entities owned, controlled by or under common
control with Buyer. No assignment by Buyer shall relieve Buyer of its
obligations under this Agreement. Subject to the limitations on assignment set
forth above, all the terms of this Agreement shall be binding upon and inure to
the benefit of and be enforceable by and against the heirs, successors and
assigns of the parties hereto.

 

20.         Severability. Should any one or more of the provisions of this
Agreement be determined to be invalid, unlawful or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions hereof
shall not in any way be affected or impaired thereby and each such provision
shall be valid and remain in full force and effect.

 

21.         Risk of Loss. Until the Closing Date, Seller shall bear the risk of
loss for the Facility and after the Closing Date, the risk of loss of the
Facility shall be borne by Buyer, except as such risk may be allocated to RSL
Medford under the terms of the Post-Closing Lease.

 

22.         Holidays. If any date herein set forth for the performance of any
obligations by Seller or Buyer or for the delivery of any instrument or notice
as herein provided should be on a Saturday, Sunday or legal holiday, the
compliance with such obligations or delivery shall be deemed acceptable on the
next business day following such Saturday, Sunday or legal holiday. As used
herein, the term “legal holiday” means any state or federal holiday for which
financial institutions or post offices are generally closed in the State for
observance thereof.

 

23.         Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, and all of which together
shall be deemed to constitute one and the same instrument. Facsimile signature
pages or electronically transmitted signature pages shall constitute original
counterparts for all purposes.

 

24.         Covenant Not to Compete; Non-Solicitation of Employees. For a period
of three (3) years following the Closing Date, Seller agrees (i) not to own,
manage, lease or operate a long term memory care facility which is located
within a ten (10) mile radius of the Facility and (ii) not to solicit the
transfer of patients or residents of any of the Facility to any long term care
memory care facility which is managed, leased or operated by any entity owned
and/or controlled by any of Seller or such individual within a ten (10) mile
radius of the Facility.

 

25.         Confidentiality. The provisions of the Confidentiality Agreement
attached hereto as Exhibit C and executed by the parties prior to the date of
this Agreement are hereby incorporated by this reference and the parties hereto
agree to comply with the terms thereof. Notwithstanding any provision in the
letter of intent executed by the parties in furtherance of the transaction the
terms of the Confidentiality Agreement shall not survive the consummation of the
transactions contemplated by this Agreement, but will survive the termination of
this Agreement prior to the Closing.

 

28

 

 

26.         Exhibits and Schedules. To the extent that one or more Exhibits or
Schedules are not attached to this Agreement at the time this Agreement is
executed, Seller and Buyer agree that this Agreement is not rendered
unenforceable by reason of such fact. Seller shall provide such exhibits to
Buyer during the Due Diligence Period as promptly as possible in order to allow
the parties to agree upon such Exhibits and Schedules and to afford Buyer
adequate time in which to complete its due diligence review prior to the
expiration of the Due Diligence Period.

 

27.         Prevailing Party. Subject to the limitations as otherwise set forth
in this Agreement, if an action shall be brought on account of any breach of or
to enforce or interpret any of the terms, covenants or conditions of this
Agreement, the prevailing party shall be entitled to recover from the other
party, as part of the prevailing party’s costs, reasonable attorney’s fees, the
amount of which shall be fixed by the court and shall be made a part of any
judgment rendered.

 

28.         Time is of the Essence. Time is of the essence of this Agreement.

 

29.         Governing Law; Venue. This Agreement shall be governed by and
construed in accordance with the laws of the State of Oregon.

 

30.         Binding Arbitration. In the event of any claim or controversy
arising out of this Agreement, the transactions contemplated by it, relating to
interpretation of any term or provision contained in it, or arising out of the
parties’ relationship, such claim or controversy shall be resolved by
arbitration. Arbitration shall be in accordance with the then effective
Arbitration Rules of Arbitration Service of Portland, Inc., subject to the
following modifications. In the event the parties cannot agree upon an
arbitrator, Seller shall select one arbitrator and Buyer shall select one
arbitrator, and the arbitrators so selected shall choose an umpire. The
arbitration shall then be heard by that umpire alone. If the arbitrator (or
umpire) can reasonably do so, the hearing shall be conducted within six months
after first written notice of a claim and intent to arbitrate is received from
the party demanding arbitration, unless the arbitrator (or umpire) for good
cause grants a continuance. The arbitrator’s (or umpire’s) award shall issue no
later than 30 days after close of the arbitration proceeding. The arbitrator (or
umpire) shall have no authority to award punitive damages or any other damages
not measured by the prevailing party’s actual damages. The prevailing party (as
that term is defined by Oregon statutes and the decisions of Oregon appellate
courts) in any arbitration proceeding shall recover from the losing party
reasonable costs of arbitration, including reasonable expert witness fees and
reasonable attorneys’ fees. Any award of the arbitrator (or umpire) may be
reduced to judgment and filed as provided under ORS 36.600 et seq. The
arbitration hearing shall take place in Portland, Oregon. In the event either
party commences an action based on this Agreement, or the interpretation of any
term or provision contained in it, the foregoing arbitration clause shall
constitute a bar or defense thereto.

 

[Signatures on Following Pages]

 

29

 

 

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement by parties
legally entitled to do so as of the day and year first set forth above.

 

  “SELLER”:       MONTEREY VILLAGE,   an Oregon limited partnership          
By: EXCELSIOR DEVELOPMENT COMPANY, LLC,     an Oregon limited liability company,
its general partner           By: /s/ Jeff Chamberlin     Its: Managing Manager
                  “BUYER”:       CORNERSTONE HEALTHCARE REAL ESTATE FUND, INC.,
a Maryland corporation       By: Terry G. Roussel   Its: President

 

Acknowledged:       “ESCROW AGENT”       LAWYERS TITLE COMPANY       By:    
Its:    

 

Date:                                                      , 2012

 

 

 

 

LIST OF EXHIBITS

 

A.Legal Descriptions of Real Property

 

B.Permitted Exceptions

 

C.Confidentiality Agreement

 

D.Form of Post-Closing Lease

 

 

 

 

LIST OF SCHEDULES

 

Schedule l(a) List of Facility, Operator(s)     Schedule 1(c) Personal Property
    Schedule 2 List of Leases on Personal Property     Schedule 3 Allocation of
Purchase Price     Schedule 6(a)(vii) Due Diligence Items     Schedule 8(a)(v)
Claims, Litigation     Schedule 8(b) Violations     Schedule 8(d) Hazardous
Substances     Schedule 8(f) Leases and Contracts     Schedule 8(g) Financial
Statements     Schedule 8(h) Interests in Suppliers, etc.     Schedule 8(j)
Matters relating to Licensure     Schedule 8(k) Matters relating to Reports and
Reimbursements     Schedule 8(l) Surveys, Cost Reports, Private Rates, Census
and Licensed Beds     Schedule 8(m) Occupied Beds; Rates

 

 

 

 

EXHIBIT A

 

LEGAL DESCRIPTION

 

[See Attached]

 

 

 

 

EXHIBIT B

 

PERMITTED EXCEPTIONS

 

[To be Determined]

 

 

 

 

EXHIBIT C

 

CONFIDENTIALITY AGREEMENT

 

[To be Supplied by Parties]

 

 

 

 

EXHIBIT D

 

FORM OF POST-CLOSING LEASE

 

[To be Supplied by Parties]

 

 

 

 

SCHEDULE 8(m) – OCCUPIED BEDS, RATES

 



 

